Citation Nr: 0838328	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for gout.  

4. Entitlement to service connection for tinnitus.  

5. Entitlement to service connection for hearing loss.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

`ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In July 2008, in writing, the veteran withdrew from the 
appeal the claim of service connection claim for visual 
impairment.  

In October 2008, the veteran raised the claim of service 
connection for alcohol abuse, which is referred to the RO for 
appropriate action.  

The claims of service connection for post-traumatic stress 
disorder, tinnitus and hearing loss are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and the current hypertension, first documented after 
service beyond the one-year presumptive period for 
hypertension as a chronic disease, is unrelated to an injury 
or disease of service origin.

2. Gout was not affirmatively shown to have been present in 
service; gout was not manifest to a compensable degree within 
one year of separation from service; and the current gout, 
first documented after service beyond the one-year 
presumptive period for gout as a chronic disease, is 
unrelated to an injury or disease of service origin. 

CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service 
and service connection for hypertension may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Gout was not incurred in or aggravated by service and 
service connection for gout may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in January 2005 and in March 2006 
regarding the claims for service connection for hypertension 
and gout.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims of service connection for hypertension and gout were 
readjudicated as evidenced by the statement of the case, 
dated in September 2006.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and post-service medical records.  

The record does not indicate that hypertension and gout may 
be associated with the veteran's service as there is no 
credible evidence of recurrent symptoms or continuity of 
symptomatology since service or other possible association 
with service.  For these reasons, VA medical opinions on the 
questions of service connection are not necessary to decide 
the claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131.  

For a veteran who served 90 days or more of service, there is 
a presumption of service connection for hypertension or for 
arthritis to include gout, if the disability is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Hypertension 

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment or diagnosis of  hypertension.  
On entrance examination in March 1966, the veteran's blood 
pressure was 122/72.  On separation examination in May 1969, 
it was 122/72.

After service, FHP Healthcare medical records first 
documented a diagnosis of borderline hypertension in January 
1981, and treatment of hypertension since then.  Prior to 
January 1981, the veteran had elevated blood pressure 
readings of hypertension, however there was no diagnosis of 
hypertension.  



Analysis

On the basis of the service treatment records, hypertension 
was not affirmatively shown during service. and service 
connection under 38 C.F.R. § 3.303(a) is not established

Also as hypertension was not noted or observed during service 
as evidenced by the service treatment records and as there is 
otherwise no other evidence of hypertension during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection for hypertension based on the 
initial documentation of the disability after service under 
38 C.F.R. § 3.303(d), hypertension was first documented in 
January 1981 well beyond the one-year presumptive period for 
manifestation of hypertension as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

And hypertension is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board therefore rejects the veteran's 
statements, relating his current hypertension to service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As for the assertion that hypertension is due to salt tablets 
the veteran was given during service in Vietnam, as explained 
above competent medical evidence is required to support the 
claim when there is a question of medical causation, and 
there is no such evidence of record. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for hypertension for the reasons 
articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Gout

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for gout.  

After service, FHP Healthcare medical records first document 
a diagnosis of gout in April 1996.  At that time, the veteran 
had gout involving the left ankle.  Subsequently, the medical 
evidence shows further treatment of gout.  In May 2000, gout 
involved the left wrist and hand and in December 2001 gout 
involved the left knee. 
Analysis

On the basis of the service treatment records, gout was not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As gout was not noted or observed during service as evidenced 
by the service treatment records and as there is otherwise no 
other evidence of gout during service, the principle of 
continuity of symptomatology does not apply.  Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
gout was first documented in 1996 well beyond the one-year 
presumptive period for manifestation of gout as arthritis and 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's representative contends the veteran's gout is 
secondary to his alcohol abuse, however, the veteran is not 
service-connected for alcoholism or any other disability and 
at this juncture service connection on a secondary basis is 
premature and need not be further considered.  

Gout is not a condition under case law where lay observation 
has been found to be competent to establish a diagnosis and 
the determination as to the presence of the disability 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board therefore rejects the veteran's 
statements, relating his current gout to service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for gout for the reasons 
articulated, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.

Service connection for gout is denied.


REMAND

On the claim of service connection for post-traumatic stress 
disorder, lay evidence suggests the veteran experiences 
symptoms of post-traumatic stress disorder.  In June 2007, 
the veteran and his wife indicated he was uncomfortable 
around people, became angry at family members, felt uneasy 
when watching war movies, experienced flashbacks and talked 
about the war in Vietnam.  

In June 2007, the veteran described an in-service stressor by 
stating that in October 1968 he was with the 19th Supply & 
Service Company in Qui Nhon, Vietnam and the bridge between 
his compound and the Army/Air Force Exchange Depot was blown 
up.  The veteran claims he was on a mission on the other side 
of the bridge and feared he and his buddy would be ambushed.  
VA medical records show that in August 2005, the veteran had 
a diagnosis of anxiety disorder.  

As the evidence suggests symptoms of post-traumatic stress 
disorder capable and as the veteran has provided specific 
information about an in-service stressor that has not been 
verified, evidentiary development is necessary before 
deciding the claim on the merits. 

On the claims of service connection for tinnitus and hearing 
loss, the veteran claims he had acoustic trauma during 
service while learning to fire weapons.  On the pre-induction 
report of medical history in March 1966, the veteran 
indicated that in 1964 he had trouble hearing in his left 
ear.  The examiner indicated no evidence of ear abnormality.  
While audiological evaluations on entrance and separation 
from service do not show hearing loss as defined under 
38 C.F.R. § 3.385, in May 1969 the veteran was treated for 
neuro-sensory flat hearing loss in his left ear and 
moderately severe high pitched nerve type hearing loss in his 
right ear.  The veteran noted having hearing problems prior 
to service.  The examiner indicated the veteran should not 
have an assignment involving habitual or frequent exposure to 
loud noises or firing weapons.  

After service, FHP Healthcare records show that in October 
1993 deafness in the left ear since birth was noted.  VA 
progress notes show that in September 2006 the veteran had a 
history of a congenital hearing problem.  Audiological 
evaluations in January 1981 and September 2001 show hearing 
loss in each ear.  Private medical records show that in 
September 2005 the veteran had a history significant for 
tinnitus.  As the record does not contain sufficient medical 
evidence to decide the claims, further evidentiary 
development is needed under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the veteran's DD-214. 



2. Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
the unit history or Lessons 
Learned/Operating Reports (LL/OR) of:

The 19th Supply and Service Company in 
Qui Nhon, Vietnam from September to 
October 1968 for evidence of a bridge 
collapse between the compound of the 
19th S&S Company and the Army/Air 
Force Exchange Depot. 

3. If there is credible supporting 
evidence of the above in-service stressor, 
afforded the veteran a VA examination to 
determine whether the veteran has 
post-traumatic stress disorder based on 
the confirmed in-service stressor.  The 
veteran's file must be made available to 
the examiner for review.

4. Afforded the veteran for a VA audiology 
examination to determine whether it is at 
least as likely as not that the veteran 
has bilateral hearing loss or tinnitus 
attributable to service.  The claims 
folder must be made available to the 
examiner for review.  The examiner also is 
asked to address the following questions: 

a). What was the degree of hearing 
loss, if any, existing at the time of 
entrance into service? 

b). If hearing loss is not 
ascertainable at entrance into 
service, in addition to the history 
of a pre-existing hearing problem, 
what clinical factors, if any, during 
service support a finding that 
hearing loss pre-existed service? 



c). If the history and clinical data 
support the conclusion that hearing 
loss pre-existed service, then was 
the pre-existing hearing loss 
aggravated by service, that is, was 
there a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the 
natural progress of the condition as 
contrasted to a temporary worsening 
of symptoms? 

d). If the history and clinical data 
do not support the conclusion that 
hearing loss pre-existed service, is 
it at least as likely as not that 
that the current hearing loss is 
related to complaints of hearing loss 
in May 1969.  

Also, the examiner is asked to comment on 
the clinical significance that hearing 
loss for the purpose of VA disability 
compensation under 38 C.F.R. § 3.385 was 
not shown on VA audiometric testing in 
1966 and 1969, but was first documented in 
January 1981, over 11 years after service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

5. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


